DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 11 and 15 are objected to because of the following informalities:  
Claim 10, page 36, line 15, “LDPC” should read as “low density parity check”.
Claim 11, page 36, line 18, “LDPC” should read as “low density parity check”.
Claim 11, page 36, line 19, “ECC” should read as “error correction code”.
Claim 15, page 37, line 14, one of the periods should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (U.S. Patent Application Publication No. 2017/0200470 A1), hereinafter referred to as Kojima.

Regarding claim 1, Kojima discloses: A magnetic disk device (magnetic disk device 1) comprising:
a disk (disk 10) including a first area (recording area 11 a) where user data is written (Paragraph [0022]: “A recording area 11 a, which can be used by a user, and a system area 11 b, to which data necessary for system management is written, are allocated to the disk 10. The recording area 11 a includes user-data recording areas UA and parity areas PA.”) and a second area (system area 11 b) which is different from the first area;
a head (head 15) configured to write data to the disk and read data from the disk (Paragraph [0023]: “The head 15 comprises a slider as a main body, and a write head 15W and a read head 15R mounted on the slider. The read head 15R is configured to read data recorded on the disk 10. The write head 15W is configured to write data to the disk 10.”); and
a controller (MPU 60. Paragraph [0035]: “The MPU 60 is a main controller that controls each part of the magnetic disk device 1. The MPU 60 controls, for example, the VCM 14 through the driver IC 20, and performs servo control for, for example, positioning the head 15. Moreover, the MPU 60 controls an operation of writing data to the disk 10, and performs control for selecting the storage destination of write data transmitted from the host system 100.”) configured to generate, when a first sector (parity construction area CO0) of a first track (track N−M−5), which includes a first parity sector (parity sector PO3) and the first sector which is different from the first parity sector in the first area (The parity construction area CO0 is different from parity sector PO3), is reassigned to a second track in the second area, a second parity sector corresponding to the first sector 
(Paragraph 0133]: “In track N−M−5, the start sector is in a position with position number 0. When performing read processing on track N−M−5, the MPU 60 reads sectors of track N−M−5 ranging from position number 0 to position number 100, which exclude parity sector PO3, namely, parity construction area CO0.”
Paragraph [0134]: “The MPU 60 generates parity data DO0 by performing an XOR operation on the read data. At this time, since the MPU 60 determines that the write head 15W is positioned outside the recording area 11 a, it once stops the read processing, and writes generated parity data DO0 to another nonvolatile recording area, such as the system area 11 b or the nonvolatile memory 80. For instance, at this time, the MPU 60 writes parity data DO0 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.”
Paragraph [0135]: “After writing parity data DO0, the MPU 60 seeks the read head 15R from the sector of track N−M−5 with position number 10 to the start sector of adjacent track N−M−4 with position number 20.”
Paragraph [0136]: “When performing read processing on track N−M−4, the MPU 60 reads the sectors of track N−M−4 with position numbers 0 to 100 that exclude parity sector PO4, namely, parity construction area CO1.”
Paragraph [0137]: “By performing an XOR operation on the read data, the MPU 60 generates parity data DO1 and determines that the write head 15W is positioned outside the recording area 11 a. After that, the MPU 60 once stops the read processing, and writes generated parity data DO1 to another nonvolatile recording area. At this time, the MPU 60 writes parity data DO1 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.
The Examiner finds the MPU 60 reading sectors of track N−M−5, generating parity data DO0 by performing an XOR operation on the read data, determining that the write head 15W is positioned outside the recording area 11 a, and writing the generated parity data DO0 to the system area 11 b as disclosed in Kojima teaches the claimed “controller configured to generate, when a first sector of a first track, which includes a first parity sector and the first sector which is different from the first parity sector in the first area, is reassigned to a second track in the second area, a second parity sector corresponding to the first sector.”).

Regarding claim 2, Kojima discloses: The magnetic disk device of claim 1, wherein the controller writes the second parity sector to the second track (Paragraph 0133]: “In track N−M−5, the start sector is in a position with position number 0. When performing read processing on track N−M−5, the MPU 60 reads sectors of track N−M−5 ranging from position number 0 to position number 100, which exclude parity sector PO3, namely, parity construction area CO0.”
Paragraph [0134]: “The MPU 60 generates parity data DO0 by performing an XOR operation on the read data. At this time, since the MPU 60 determines that the write head 15W is positioned outside the recording area 11 a, it once stops the read processing, and writes generated parity data DO0 to another nonvolatile recording area, such as the system area 11 b or the nonvolatile memory 80. For instance, at this time, the MPU 60 writes parity data DO0 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.”
Paragraph [0135]: “After writing parity data DO0, the MPU 60 seeks the read head 15R from the sector of track N−M−5 with position number 10 to the start sector of adjacent track N−M−4 with position number 20.”
Paragraph [0136]: “When performing read processing on track N−M−4, the MPU 60 reads the sectors of track N−M−4 with position numbers 0 to 100 that exclude parity sector PO4, namely, parity construction area CO1.”
Paragraph [0137]: “By performing an XOR operation on the read data, the MPU 60 generates parity data DO1 and determines that the write head 15W is positioned outside the recording area 11 a. After that, the MPU 60 once stops the read processing, and writes generated parity data DO1 to another nonvolatile recording area. At this time, the MPU 60 writes parity data DO1 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.
The Examiner finds the MPU 60 reading sectors of track N−M−5, generating parity data DO0 by performing an XOR operation on the read data, and writing the generated parity data DO0 to the system area 11 b as disclosed in Kojima teaches the claimed “controller configured to generate, when a first sector of a first track, which includes a first parity sector and the first sector which is different from the first parity sector in the first area, is reassigned to a second track in the second area, a second parity sector corresponding to the first sector, wherein the controller writes the second parity sector to the second track.”).

Regarding claim 4, Kojima discloses: The magnetic disk device of claim 1, wherein the controller performs error correction of the first sector of the second track based on the second parity sector (Paragraph [0039]: “If a sector (read error sector) that cannot be read has occurred during a normal read operation, the recovery processor 63 can recover the data of the read error sector, using valid parity data.”
The Examiner finds the read processing of the sectors of track N−M−5 along with parity data associated with the particular track from DO0 to perform a recovery of the read data as disclosed in Kojima teaches the claimed “wherein the controller performs error correction of the first sector of the second track based on the second parity sector.”).

Regarding claim 13, Kojima discloses: An error correction method which is applied to a magnetic disk device (magnetic disk device 1) including a disk (disk 10) with a first area (recording area 11 a) where user data is written (Paragraph [0022]: “A recording area 11 a, which can be used by a user, and a system area 11 b, to which data necessary for system management is written, are allocated to the disk 10. The recording area 11 a includes user-data recording areas UA and parity areas PA.”) and a second area (system area 11 b) which is different from the first area, and a head (head 15) configured to write data to the disk and to read data from the disk (Paragraph [0023]: “The head 15 comprises a slider as a main body, and a write head 15W and a read head 15R mounted on the slider. The read head 15R is configured to read data recorded on the disk 10. The write head 15W is configured to write data to the disk 10.”), the method comprising:
generating, when a first sector (parity construction area CO0) of a first track (track N−M−5), which includes a first parity sector (parity sector PO3) and the first sector which is different from the first parity sector in the first area (The parity construction area CO0 is different from parity sector PO3), is reassigned to a second track in the second area, a second parity sector corresponding to the first sector
(Paragraph 0133]: “In track N−M−5, the start sector is in a position with position number 0. When performing read processing on track N−M−5, the MPU 60 reads sectors of track N−M−5 ranging from position number 0 to position number 100, which exclude parity sector PO3, namely, parity construction area CO0.”
Paragraph [0134]: “The MPU 60 generates parity data DO0 by performing an XOR operation on the read data. At this time, since the MPU 60 determines that the write head 15W is positioned outside the recording area 11 a, it once stops the read processing, and writes generated parity data DO0 to another nonvolatile recording area, such as the system area 11 b or the nonvolatile memory 80. For instance, at this time, the MPU 60 writes parity data DO0 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.”
Paragraph [0135]: “After writing parity data DO0, the MPU 60 seeks the read head 15R from the sector of track N−M−5 with position number 10 to the start sector of adjacent track N−M−4 with position number 20.”
Paragraph [0136]: “When performing read processing on track N−M−4, the MPU 60 reads the sectors of track N−M−4 with position numbers 0 to 100 that exclude parity sector PO4, namely, parity construction area CO1.”
Paragraph [0137]: “By performing an XOR operation on the read data, the MPU 60 generates parity data DO1 and determines that the write head 15W is positioned outside the recording area 11 a. After that, the MPU 60 once stops the read processing, and writes generated parity data DO1 to another nonvolatile recording area. At this time, the MPU 60 writes parity data DO1 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.
The Examiner finds the MPU 60 reading sectors of track N−M−5, generating parity data DO0 by performing an XOR operation on the read data, determining that the write head 15W is positioned outside the recording area 11 a, and writing the generated parity data DO0 to the system area 11 b as disclosed in Kojima teaches the claimed “generating, when a first sector of a first track, which includes a first parity sector and the first sector which is different from the first parity sector in the first area, is reassigned to a second track in the second area, a second parity sector corresponding to the first sector.”).

Regarding claim 14, Kojima discloses: The error correction method of claim 13, further comprising: writting the second parity sector to the second track (Paragraph 0133]: “In track N−M−5, the start sector is in a position with position number 0. When performing read processing on track N−M−5, the MPU 60 reads sectors of track N−M−5 ranging from position number 0 to position number 100, which exclude parity sector PO3, namely, parity construction area CO0.”
Paragraph [0134]: “The MPU 60 generates parity data DO0 by performing an XOR operation on the read data. At this time, since the MPU 60 determines that the write head 15W is positioned outside the recording area 11 a, it once stops the read processing, and writes generated parity data DO0 to another nonvolatile recording area, such as the system area 11 b or the nonvolatile memory 80. For instance, at this time, the MPU 60 writes parity data DO0 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.”
Paragraph [0135]: “After writing parity data DO0, the MPU 60 seeks the read head 15R from the sector of track N−M−5 with position number 10 to the start sector of adjacent track N−M−4 with position number 20.”
Paragraph [0136]: “When performing read processing on track N−M−4, the MPU 60 reads the sectors of track N−M−4 with position numbers 0 to 100 that exclude parity sector PO4, namely, parity construction area CO1.”
Paragraph [0137]: “By performing an XOR operation on the read data, the MPU 60 generates parity data DO1 and determines that the write head 15W is positioned outside the recording area 11 a. After that, the MPU 60 once stops the read processing, and writes generated parity data DO1 to another nonvolatile recording area. At this time, the MPU 60 writes parity data DO1 during a period required for the read head 15R to circumferentially move by an amount corresponding to, for example, ten position numbers.
The Examiner finds the MPU 60 reading sectors of track N−M−5, generating parity data DO0 by performing an XOR operation on the read data, and writing the generated parity data DO0 to the system area 11 b as disclosed in Kojima teaches the claimed “generating, when a first sector of a first track, which includes a first parity sector and the first sector which is different from the first parity sector in the first area, is reassigned to a second track in the second area, a second parity sector corresponding to the first sector, further comprising: writting the second parity sector to the second track.”).

Regarding claim 16, Kojima discloses: The error correction method of claim 13, further comprising: performing error correction of the first sector of the second track based on the second parity sector (Paragraph [0039]: “If a sector (read error sector) that cannot be read has occurred during a normal read operation, the recovery processor 63 can recover the data of the read error sector, using valid parity data.”
The Examiner finds the read processing of the sectors of track N−M−5 along with parity data associated with the particular track from DO0 to perform a recovery of the read data as disclosed in Kojima teaches the claimed “performing error correction of the first sector of the second track based on the second parity sector.”).
Allowable Subject Matter
Claims 3, 5-12, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112